 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 32B-32J, Service Employees InternationalUnion, AFL-CIO and Allied Maintenance Cor-poration. Case 2-CB-7915September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 20, 1980, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a statement and brief in support of the Ad-ministrative Law Judge's Decision and recom-mended Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein,2and to adopt his recom-mended Order.3'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I The Administrative Law Judge found that Respondent violated Sec.8(bX3) of the Act by insisting that the employees of Allied MaintenanceCorporation employed at the Dalton School are covered by the termsand conditions of employment set forth in the 1978-81 Service Employ-ers Association (SEA) agreement, and by its consequent refusal to bar-gain further with Allied with respect to the terms and conditions of em-ployment of said employees. We agree with this finding. In doing so,however, we rely solely on his conclusion, and the reasons therefor, thatRespondent consented to bargain with Allied in a separate unit confinedto its Dalton employees. Thus, the Administrative Law Judge found,inter alia, that Respondent bargained separately with Allied concerningthe Dalton employees; that it was not until 4 months after such bargain-ing began that Respondent informed Allied that it considered Alliedbound to the SEA agreement, by which time that agreement already hadbeen in effect over I year, and Respondent had struck Allied in further-ance of the separate bargaining demands concerning the Dalton employ-ees, had reached an interim agreement covering said employees, andAllied had instituted changes in conditions of employment pursuant tothat interim agreement. In these circumstances, we agree with the Ad-ministrative Law Judge that Respondent's conduct in subsequently refus-ing to bargain with Allied for a separate unit of the latter's Dalton em-ployees was unlawful. In light of these findings, we find it unnecessary topass upon the Administrative Law Judge's alternative conclusion that theSEA agreement was not applicable to Allied's Dalton employees, as abasis for finding that Respondent violated the Act as alleged in the com-plaint.I We adopt the Administrative Law Judge's recommended Order re-quiring Respondent to withdraw its arbitration demand seeking to includethe Dalton school in the unit covered by the SEA contract. Unlike ourdissenting colleague, we believe it would be futile to pursue an arbitra-tion proceeding dealing with that issue when the Board has already de-cided that the Dalton School is not included in the bargaining unit cov-ered by the SEA contract.258 NLRB No. 59ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local 32B-32J,Service Employees International Union, AFL-CIO, New York, New York, its officers, agents,and representatives, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.MEMBER FANNING, dissenting in part:I would not adopt that portion of the remedy or-dering Respondent to cease and desist from pursu-ing arbitration over the coverage of the SEAagreement. It was neither alleged nor found thatRespondent's institution of and pursuit of arbitra-tion constituted a violation of Section 8(b)(3). Fur-ther, the decision herein is based solely on the find-ing that Respondent consented to separate bargain-ing for the Dalton School unit. Thus, there is noreason to preclude Respondent from using the arbi-tral forum to resolve the issue concerning the cov-erage of the SEA agreement.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain, upon re-quest, with Allied Maintenance Corporation,herein called Allied, with respect to the termsand conditions of employment of Allied's em-ployees in the following appropriate unit:All full-time and regular part-time serviceand maintenance employees employed at theDalton Schools, at 108 East 89th Street, 161East 91st Street, and 215 East 94th Street,New York, New York, including porters,cleaners, and handymen, excluding guardsand supervisors as defined in the Act.WE WILL NOT insist or demand that Alliedapply the terms and conditions of employmentset forth in the 1978-81 Service EmployersAssociation agreements, herein called the SEA430 LOCAL 32B-32J, SERVICE EMPLOYEESagreement, to its employees in the above-de-scribed unit, and seek to enforce such insist-ence or demands by instituting or proceedingwith the grievance and arbitration procedureof the SEA agreement.WE WILL bargain, upon request, with Alliedconcerning the terms and conditions of em-ployment of its employees in the above-de-scribed unit, and, if an understanding isreached, embody such understanding in asigned agreement.WE WILL withdraw our grievance and arbi-tration demand filed, which seeks to compelAllied to apply the terms and conditions ofemployment of the SEA agreement to its em-ployees in the above-described unit.LOCAL 32B-32J, SERVICE EMPLOY-EES INTERNATIONAL UNION, AFL-CIODECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Pursuantto a charge filed by Allied Maintenance Corporation,herein called Allied or the Charging Party, the RegionalDirector for Region 2, on October 9, 1979, issued a com-plaint and notice of hearing, alleging that Local 32B-32J,Service Employees International Union, AFL-CIO,herein called Respondent, violated Section 8(b)(3) of theNational Labor Relations Act, as amended, herein calledthe Act. On October 12, 1979, a corrected complaint andnotice of hearing was issued. Pursuant thereto, a hearingwas held before me in New York, New York, on March3, 1980. Briefs have been received from all parties andhave been duly considered.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAllied, a New York corporation, with its principaloffice located at Two Penn Plaza, New York, NewYork, is engaged in providing maintenance and custodialservices to various commerical customers.Annually, Allied performs services valued in excess of$50,000 in States other than the State of New York. Re-spondent admits and I find that Allied is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent also admits, and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.II. THE FACTSSince on or about 1954, Allied has contracted withand provided cleaning and maintenance services for theDalton school, herein called Dalton. From 1954 untilNovember 1, 1978, Allied had been party to various col-lective-bargaining agreements with Local 32B and Local32J covering various employees of Allied working at theDalton school. The last of these agreements were botheffective from November 1, 1975, to November 1, 1978.Since around 1956, the Service Employees Associ-ation, herein called the SEA or the Association, and itspredecessor, the Building Service League, herein calledthe BSL, were parties to collective-bargaining agree-ments with Local 32J covering certain employees of theSEA employer-members including certain employees ofAllied. Allied employees covered by these agreementsdid not include Allied employees working at Dalton.In October 1977, Local 32B and Local 32J mergedand formed Respondent. Thereafter Respondent and theSEA entered into negotiations for a collective-bargainingagreement to replace the old contract among the Associ-ation, BSL, and Local 32J. On January 25, 1978, Re-spondent and the Association entered into a collective-bargaining agreement effective from January 25, 1978,until February 28, 1981.Although Allied has been a member of the BSL andthe SEA for many years, it has always bargained sepa-rately with Respondent covering units of its service andmaintenance employees' employed at New York Univer-sity, Lord and Taylor Department Store, and UnitedAirlines as well as at Dalton. Historically, employees ofthe Association members employed at schools and educa-tional facilities have not been covered by the Associationcontracts.The prior Association contract reads as follows withrespect to its coverage:Employees of the Employer employed at hospitalsand schools (other than private schools) and afterMay 1, 1965 those employed at charitable, educa-tional and religious institutions are not coveredunder this Agreement. This, however, does not pre-clude the Union from entering into an individualagreement with an employer covering such jobs.The Fair Treatment Clause, Article V of thisAgreement, shall not be applicable to such jobs.On October 4, 1978, Respondent, by letter, advisedAllied that their contract was expiring on November 1,and that it desired to negotiate with Allied for a newagreement, covering its Dalton employees.Pursuant thereto negotiations commenced on October17, 1978, and dealt with various terms and conditions ofemployment of Allied's Dalton employees. No repre-sentative of the SEA was present at any negotiations be-tween Allied and Respondent concerning Dalton em-ployees. The negotiations continued into November andon November 16, 1978, Respondent commenced a strikeagainst Allied in support of its bargaining demands onbehalf of Allied's employees employed at Dalton.The strike continued until November 17, when theparties entered into an interim agreement concerningwages, holidays, vacation, sick leave, pension, and wel-' Allied employees covered by the Association's contracts are essential-ly service and maintenance employees in commercial buildings.431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfare for Allied's Dalton employees. The parties were,however, unable to agree on other issues pertaining toworking conditions at Dalton, such as reduction in forceclause and overtime pay and these matters were left tosubsequent negotiations.'Negotiations continued between the parties over theterms of the separate agreement for Dalton employeesfrom November 1978 through February 1979. Duringthese negotiations Respondent's negotiators, Gus Bevonaand Vernon Sampson, maintained that it wanted in its in-dividual agreement with Allied concerning Dalton em-ployees the same language as appears in the SEA agree-ment on reduction in force.3Allied refused to accept this clause in its contract, andinsisted on maintaining the clause which appears in itsprior contract, which does not require such consent ofthe Union before implementing such actions.On January 26, 1979, an arbitration award was issuedinvolving Respondent and an employer, MacClean Serv-ice Co., Inc., herein called MacClean. The award holdsthat the SEA agreement is applicable to MacClean's em-ployees employed at St. John's University. It is notedhowever that neither Allied nor the SEA was a party tothis arbitration, and MacClean was not a member of theSEA at that time. 4Prior to the arbitration, MacClean had agreed in con-nection with a state court proceeding that it was boundto the SEA agreement.Shortly after this arbitration award issued, sometime inFebruary, Respondent by its negotiators, particularlyBevona, for the first time took the position that Alliedemployees at Dalton were now part of the multiem-ployer unit and that the entire SEA agreement was ap-plicable to Allied's Dalton employees.Bevona informed Allied's vice president, McIntyre,that the MacClean arbitration award upheld Respond-ent's position that Allied's Dalton employees are coveredby the SEA agreement, and that "the SEA contract hadto apply," "that's the way it's going to be." McIntyremade two requests to Bevona in February to continuenegotiating over Dalton employees, but Bevona refusedto do so, and continued to insist that there was no sensein bargaining since the SEA agreement prevails. At onepoint Bevona told McIntyre that the Union might strikeagain if Allied refused to live up to the SEA agreementwith respect to Dalton employees.Negotiations then apparently broke off, and Alliedcontinued to apply the terms of the expired contract andinstituted the changes agreed to in the interim agreementwith respect to wages and other benefits for its Daltonemployees.On July 13, 1979, Respondent issued a "Notice of In-tention to Arbitrate" seeking an award compelling theapplication of the SEA agreement to Allied's Dalton em-ployees. On July 25, Allied brought an action in theI The interim agreement states that "other problems shall be discussedlater, which shall include Elevator Operation, signatory questions andcontract language modification."I This clause requires an employer to obtain the written consent of theUnion before implementing a decrease in the number of employees or inthe hourly work schedule.' MacClean resigned from the SEA in September 1977.United States District Court for the Southern District ofNew York, seeking to enjoin the arbitration. On January31, 1980, that court issued an order staying the arbitra-tion, pending a determination of this matter by the Na-tional Labor Relations Board.Respondent bases its conduct and position on the fol-lowing two clauses, which appear in the new SEAagreement:The language in Article , Section 2, in the currentSEA agreement is as follows:The wages of employees employed in hospitals,schools, charitable, educational and religious in-stitutions are not included in this Agreement.However, the Union and the Employer will enterinto individual agreements covering such jobs.The fair treatment clause-Article IV of thisAgreement-shall not be applicable to such jobs.Respondent also points to paragraph 2, general clauses,section 50, which provides:If there are outstanding agreements between theUnion and contractors that have not terminated,they shall not be extended or renewed. The partiesthereto shall become parties to the AssociationAgreement or an independent agreement drawn inaccordance with the provisions of this Agreement.Should such outstanding agreements be limited intheir application to a specific building or buildings,the Union shall obtain contracts covering all otheremployees of the contractor within its jurisdictionin accordance with the terms of this Section.5Although as noted the second clause relied on by Re-spondent appears unchanged from prior contracts, thefirst clause mentioned (art. I, sec. 2) is significantly dif-ferent than the clause which appeared in the precedingcontracts between Respondent and the Association.Most significantly, the current contract provides that"the wages of employees employed in hospitals, schools,educational and religious institutions are not included inthis Agreement," while the prior contracts specified that"Employees" of employers at these institutions are not soincluded. The only real factual dispute in the instant pro-ceeding centers on how this contract clause came to bechanged in this fashion, and more particularly whetherthis change was negotiated between the parties at thecollective-bargaining negotiations between the SEA andRespondent.In this connection, McIntyre, as well as Joseph Feir-ing, Allied's executive vice president, who between themwere present at all negotiation sessions, insisted that nonegotiations were ever conducted with respect to suchchanges in this clause, nor did Allied or the SEA everagree to such changes.Henry Mayer, the chief negotiator for the SEA and itsattorney, corroborated McIntyre and Feiring that nosuch changes were negotiated or agreed to by the SEA.s This clause is identical to art. 53, sec. 3, of the prior contracts be.tween Respondent and the Association.432 LOCAL 32B-32J, SERVICE EMPLOYEESMayer admitted that he did inspect the proofs of theagreement submitted to him by Respondent, prior to theexecution of the contract, and did note some changes,but testified that he did not notice these changes in thisclause. On the third proof submitted by Respondent,which contained all the changes in the clause, Mayer didwrite next to the clause, the word "new." Mayer testifiedthat this was in reference to a rather insignificant changein the clause, that he did notice regarding the negotiationof individual agreements. The prior clause stated thatthis does not preclude the Union from entering into anindividual agreement covering such jobs, while the newagreement states the Union and the Employer shall enterinto individual agreements covering such jobs (referringto the institutions excluded from coverage in whole or inpart by the agreement).Mayer testified further that he first became aware ofsuch a change in the contract in August 1979, but that hemade no effort to communicate to Respondent, that thishad not been agreed upon, since the matter had alreadybeen made a subject of controversy between Allied andRespondent concerning Dalton school.6Respondent's sole witness in this proceeding wasKevin McCulloch, Respondent's assistant to the presi-dent. He testified that he was present at the negotiations,and that there were discussions about the disputedchanges in this clause, and that the Association agreed tothese changes. However, he based his testimony primar-ily on his notes which set forth these changes, and yet headmitted that these notes were made prior to the negotia-tion sessions. McCulloch could not recall the dates ofany sessions, when the discussions over these changesoccurred, what the nature of these discussions were,?what the responses if any of any of the Association's orAllied officials were to these proposals, or who, onbehalf of the Association or when, agreed to thesechanges. In fact McCulloch admitted when pressed thathe "cannot recall anybody saying we agree to thisclause."McCulloch also was asked about Respondent's individ-ual negotiations with Allied over employees at NewYork University.8When asked about this apparently inconsistent positiontaken by Respondent, McCulloch replied that it couldhave compelled Allied's N.Y.U. employees to comeunder the overall agreement but chose not to do so,since the benefits are better under the N.Y.U. agreement.He testified further that, "by mutual agreement," the in-dividual contract can be and was negotiated with Alliedconcerning its N.Y.U. employees.' In addition Mayer testified that he had instructed an associate in hisoffice named Douglas to communicate the Association's position to Re-spondent's attorney. Mayer did not ask Douglas if he ever spoke to Re-spondent's attorney on this subject, and insofar as this record disclosesDouglas, who shortly thereafter left the employ of Mayer. did not do so.7 McCulloch testified that Union President Sweeney did all of the ne-gotiating for Respondent on this subject. Sweeney did not testify nor didother Union Officials Bevona, Mumm, or Baumann who were presentduring the negotiations.' The evidence established that, although employees at N.Y.U. werealso allegedly subject to the same SEA agreement, Respondent negotiat-ed with Allied from June 1978 to January 1979, over various subjects inaddition to wages, and entered into an individual contract with Alliedwith respect to its N.Y.U. employees, on January 25. 1979.With respect to Respondent having negotiated withAllied concerning its Dalton employees for 4 monthswhile the SEA agreement allegedly covered those em-ployees, McCulloch's explanation was that Bevona whoconducted these negotiations was unaware of the factthat Allied's Dalton employees were now under the As-sociation agreement. McCulloch claims that in Novem-ber he instructed Bevona to confine his subsequent nego-tiations to wages. As noted however, Bevona continuedto negotiate with Allied over many subjects other thanwages, concerning its Dalton employees until February1979.9Based on the above-cited evidence of record, I con-clude that the changes in article 1, section 2, were nei-ther negotiated nor agreed to by the parties at the nego-tiations. I credit the mutually corroborative and consist-ent testimony of McIntyre, Feiring, and Mayer over theconfused, evasive, and uncertain testimony of McCullochon this subject. In addition, I rely on the failure of Re-spondent to call Sweeney who allegedly negotiated thechanges or Bevona who negotiated with Allied and waspresent at the SEA negotiations and other union officialswho were present at these negotiations. "Where relevantevidence which would properly be part of a case iswithin the control of a party, whose interest it wouldnaturally be to produce it, and he fails to do so, withoutsatisfactory explanation, the trier of fact may draw an in-ference that such evidence would have been unfavorableto him." 0Accordingly, I conclude that the failure of Respondentto produce these witnesses, particularly Sweeney andBevona, "irresistably"" calls for the application of thisrule, and permits me to draw the inference which I do,that their testimony would be unfavorable to Respond-ent's position that agreement was reached during negoti-ations over these changes. 12Respondent argues that the parol evidence rule pre-cludes consideration of any evidence which would varyor contradict the terms of the contract signed by the par-ties. However, the Board has held that the "parol evi-dence rule does not operate to exclude testimony offeredto establish that in fact no agreement was reached in thefirst place." 13In the instant case, the conduct of Respondent of bar-gaining to agreement with Allied with respect to itsN.Y.U. employees, and bargaining with Allied over itsDalton employees, all for many months after the agree-ment was executed allegedly binding Allied to the SEAagreement with respect to these employees, confirms theexistence of a mutual mistake. I find the changes in issueto be so palpably at odds with the previous agreementthat Respondent was put on notice of such an error byAllied and or the SEA. Thus it is clear that there was no9 Bevona, a vice president of Respondent and an admitted agent, wasnot called to testify to explain his conduct and or to corroborate McCul-loch's alleged instructions to him.'° Martin Luther King Sr.. Nursing Center, 231 NLRB 15 (1977)." Gulf Wandes Corporation, 233 NLRB 772 (1977).2 Pyro Mining Company Inc., 233 NLRB 233 (1977); Fred Stark andJamaica 201 Sr. Corp.. Inc.. 213 NLRB 209 (1974); Gulf Wandes. supra:Martin Luther King, supra.3 Apache Powder Company, 223 NLRB 191 (1976).433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting of the minds on this provision or phrased an-other way no mutual assent by the parties on this sub-ject. 4III. ANALYSISIt is well settled that the integrity of a bargaining unit,whether established by certification or by voluntary rec-ognition, cannot be unilaterally attacked. In the absenceof an agreement, neither party may attempt to forceupon the other an enlargement, or alteration, or mergerof an existing established bargaining unit. 5In the instant case, there is no question that the estab-lished appropriate unit is a unit confined to Allied em-ployees employed at Dalton school.'6The issue to be determined is whether as Respondentcontends, that by virtue of the Association (of whichAllied is a member) having executed the 1978 SEAagreement, the parties have voluntarily agreed to changethe existing unit to include Allied's Dalton employees inthe overall multiemployer unit.In such circumstances, knowing and express consent toa change in the unit is required. " The Board will notinfer the existence of an agreement to change an existingunit, in the absence of unmistakeable evidence that theparties agreed to extinguish the previously recognizedseparate unit. t8Since I have found above that neither the Associationnor Allied agreed during negotiations to the unit changesset forth in the SEA agreement, Respondent has fallenfar short of its burden of establishing such knowing andexpress consent by unmistakeable evidence that the par-ties agreed to a change in the existing unit. Accordingly,I find that Respondent by refusing to continue bargain-ing upon request with Allied with respect to the termsand conditions of employment of its employees employedat Dalton, and by insisting that the terms of the Associ-ation agreement applies to Allied's Dalton employees hasviolated Section 8(b)(3) of the Act. '94 Id.; see also Printing Industries of Vorthern California, 204 NLRB 329(1973).I' Local Union No. 323, International Brotherhood of Electrical Workers(Active Enterprises Inc.), 242 NLRB 305 (1979); International Brotherhoodof Electrical Workers Local 1049. AFL-CIO (Lewis Tree Services, Inc.), 244NLRB 124 (1979); International Union of Operating Engineers. Locals 542,542-A. 542-B (York County Bridge Inc.), 216 NLRB 408 (1975); UtilityWorkers Union of America, AFL-CIO, and its Locals Nos. ll. 116, 138,159. 264, 361, 426, 468, 478, and 492 (Ohio Power Company), 203 NLRB230 (1973); Shell Oil Company, and its divisions Shell Chemical Companyand Shell Development Company, 194 NLRB 988 (1972); George M. Hartd/b/a San Diego Cabinets, 183 NLRB 1014 (1970).16 Evidence was presented at the hearing by the General Counselwhich establishes that Allied's employees at Dalton do share a sufficientcommunity of interest to justify a finding of an appropriate unit confinedto these employees. Respondent does not contest this finding but merelycontends that by virtue of the 1978 SEA agreement the parties have vol-untarily agreed to a different appropriate unit."San Diego Cabinets, supra." Ohio Power, supra,' Remington Office Machines. Minneapolis Branch.Division of Sperry Rand Corporation, 158 NLRB 994 (1966). See also EtnaEquipment and Supply Co., 236 NLRB 1578 (1978).IO Active Enterprises, supra; York County, supra: Ohio Power, supra; Inter-national Brotherhood of Electrical Wobrkers AFL-CIO, and Local 59, Inter-national Brotherhood of Electrical Workers. AFL-CIO (Texlite Inc.). 119NLRB 1792 (1958).Respondent seeks to defend its actions primarily in re-liance on its contention that the parol evidence rule pre-vents examination of evidence which varies or contra-dicts the terms of the contract executed by the SEA.20As noted above, I have rejected Respondent's assertion,and have examined evidence outside the contract's terms,and determined that in fact no such agreement wasreached on the disputed changes in the unit.2However, even if I were to agree with Respondent'sargument with respect to the parol evidence rule, andfind that Allied through the SEA was bound to theentire Association contract including the change in unit,I would still conclude that Respondent has violated Sec-tion 8(b)(3) of the Act, in the circumstances herein.Respondent by agreeing to and meeting separatelywith Allied and bargaining about terms and conditions ofemployment in addition to wages of Allied's Dalton em-ployees22engaged in conduct evincing a willingness todeal with Allied outside the multiemployer context. Re-spondent did not inform Allied that it considered Alliedbound to the SEA agreement until 4 months after negoti-ations began, after a strike, after an interim agreementwas reached, and after Respondent instituted certainchanges in conditions of employment pursuant to the in-terim agreement reached during these separate negotia-tions. In these circumstances Respondent has consentedto bargaining with Allied in a separate unit confined toits Dalton employees. 23Thus, even if the SEA agreement were found to havebeen applicable to Allied's Dalton employees, Respond-ent's conduct of insisting that Allied abide by the Associ-ation agreement would still be violative of Section8(b)(3) of the Act.24Respondent's explanation for engaging in the individu-al bargaining with Allied, as testified to by its only wit-ness McCulloch is quite revealing. McCulloch arguesquite correctly that the parties may mutually agree notto be bound to the Association contract. ThereforeMcCulloch contends that Respondent's individual bar-gaining and reaching a contract with Allied with respectto the N.Y.U. employees constituted no more than amutual agreement by the parties to ignore the terms ofthe SEA agreement and bargain individually.When asked about Allied's Dalton employees, hisrather feeble explanation for continuing bargaining withthem was that Bevona, Respondent's negotiator, was notaware of the SEA agreement coverage of Allied's"' Respondent's reliance on art. 50 of the contract is totally unwarrant-ed. This clause which on its face prohibits the entering into of individualcontracts was included in prior contracts as well, and yet Allied and Re-spondent continued to enter into individual contracts. Thus, this clausewas and is clearly subject to art. I and was meant to apply to other indi-vidual agreements not permitted by the latter section.2 Apache Powder, supra.Z2 I note also that Respondent bargained with Allied with respect to itsN.Y.U. employees and executed a separate agreement with them cover-ing these employees well after the Association contract became effective.allegedly binding Allied's N.Y.U. employees to all terms other thanwages to the SEA agreement."2 Hotel and Restaurant Employees Local 2, AFL-CIO. Hotel and Res-taurant Employees and Bartenders International Union, AFL-CIO (Zim sRestaurant Inc.), 240 NLRB 751 (1979)." Zim v, supra.434 LOCAL 32B-32J, SERVICE EMPLOYEESDalton employees, and that he in November instructedBevona to discontinue bargaining with Allied on all mat-ters other than wages with respect to its Dalton employ-ees. Yet, notwithstanding these alleged instructions,Bevona continued to bargain with Allied over its Daltonemployees on items other than wages until February1979.25It is therefore obvious that Respondent's positionherein is akin to "having its cake and eating it." Re-spondent is willing to give up its right to insist uponbinding Allied to the SEA agreement concerningschools, and to bargain an individual agreement withthem on all items, but only if Respondent is successful inobtaining better terms in its individual negotiations.Thus, Respondent seeks to be permitted to bargain indi-vidually with Allied over its Dalton employees, and, ifRespondent is satisfied with the results of the negotia-tions, it will sign a contract. If Respondent is not satis-fied with the concessions exacted from Allied duringbargaining concerning Dalton employees, then Respond-ent believes that it is free to then insist on application ofthe SEA agreement in toto. This Respondent cannot do,and be consistent with its obligations under the Act tobargain in good faith with Allied.I therefore reaffirm my conclusion that Respondent byits conduct in the instant case has violated Section8(b)(3) of the Act.26CONCLUSIONS OF LAW1. Allied Maintenance Corporation is an employerwithin the meaning of Section 2(2) of the Act and is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The following employees of Allied constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time service and main-tenance employees employed at the Dalton Schools,at 108 East 89th Street, 161 East 91st Street, and215 East 94th Street, New York, New York, includ-ing porters, cleaners, and handymen, excludingguards and supervisors as defined in the Act.4. At all times material herein, Respondent has beenthe exclusive collective-bargaining representative of theI note in this connection again that Bevona was not called as a wit-ness by Respondent, which permits me to draw an adverse inference.which I do, that Bevona's testimony would be adverse to Respondent'sposition, and would not corroborate McCulloch with respect to his al-leged instructions given to Bevona.26 Respondent's reliance on MacClean arbitration award to justify itsactions is misplaced and unwarranted. Neither Allied nor the Associationwere parties to the arbitration nor did they agree to be bound by the re-sults. Moreover MacClean had agreed by stipulation that it was bound bythe SEA agreement. In addition the record does not establish whetherany evidence was presented to or considered by the arbitrator of the bar-gaining history of MacClean or whether the clause in dispute was in factagreed to during negotiations. Accordingly, the award furnishes no basisor justification for Respondent's conductemployees in said unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act by in-sisting that the employees of Allied in the above unit arecovered by the terms and conditions of employment setforth in the 1978-81 SEA agreement and are part of themultiemployer unit set forth in said agreement, and by itsconsequent refusal to bargain further with Allied withrespect to the terms and conditions of employment ofsaid employees.6. The aforesaid violations are unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(3) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act.The General Counsel and the Charging Party requestan affirmative order that Respondent withdraw its arbi-tration proceeding, seeking to compel Allied to adhere tothe SEA agreement with respect to its Dalton employ-ees. In order to properly evaluate this requested remedy,I deem it necessary to consider such an order in light ofthe Board's decision in Clyde Taylor, d/b/a Clyde TaylorCompany, 127 NLRB 103 (1960). In Clyde Taylor theBoard reversing prior precedent found that it was not anunfair labor practice for an employer to file a court suitto enjoin lawful picketing. The Board held that it shouldaccommodate its enforcement of the Act to the right ofall persons to litigate their claims in court, rather thancondemn the exercise of such right as an unfair laborpractice. 27Although Clyde Taylor has been subsequently appliedand cited in numerous cases,"2 it is not entirely clearwhether the Board applies these principles to the merefiling for arbitration, as opposed to the filing of a courtsuit. Smith Steel Workers (A. O. Smith Corporation)29seems to suggest that there is a distinction in applyingClyde Taylor between the filing for arbitration and the in-stitution of a court suit, even where the court suit isseeking to enforce the very same arbitration award. The27 Since the complaint does not allege Respondent's filing for arbitra-tion to be an unfair labor practice, I have not and do not make a findingthat this conduct is an independent unfair labor practice in violation ofthe Act. However, as Respondent recognizes in its brief, its refusal tobargain with Allied and its insistence on applying the terms of the Asso-ciation contract to Allied's Dalton employees cannot be separated fromits action in seeking to enforce its contract. Respondent in fact cites ClydeTaylor as well as Bergman v. N.L.R.B., 577 F.2d 100 (9th Cir. 1978),enfg. 228 NLRB 32 (1977). in arguing that the Board should not interferewith Respondent's rights to enforce its contract by arbitration. In thesecircumstances. I therefore deem it appropriate to consider the implica-tions of Clyde Taylor upon my fashioning an appropriate remedy for theviolations which I have found.2" Airport Limousine Service Inc., 231 NLRB 932 (1977); Retail ClerksUnion Local 770 Chartered by Retail Clerks International .4ssociation..4AL-CIO (Ilughes Markets, Inc.. and Suba Prescription Pharmacy), 218NLRB 680 (1975); United Aircraft Corporation (Pratt and Whitney Divi-sion). 192 NLRB 382 (1971).29 174 NLRB 235 (1969)435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministrative Law Judge in A. O. Smith found theunion to have violated Section 8(b)(3) of the Act by in-sisting that an employer bargain in an inappropriateunit.30 He further found that respondent violated Section8(b)(3) by filing a grievance and demanding the issue betaken to arbitration. The Administrative Law Judge didnot appear to have considered Clyde Taylor's implicationsto this finding, but applied Clyde Taylor, in dismissing afurther allegation in the complaint that the union violat-ed the Act by bringing suit to compel the employer toarbitrate the issue. The Board in affirming the Adminis-trative Law Judge's opinion finding a violation, in a 3-2opinion, inserted a footnote which states, "In finding aviolation in this proceeding, we consider that the mainte-nance of the Section 301 suit is further evidence of theRespondent's adamant insistence upon recognition as bar-gaining representative for an appropriate unit."The dissenters pointed out that since the Administra-tive Law Judge found and the majority seemingly con-ceded that Respondent was privileged to invoke the aidof a court, via a Section 301 suit to compel arbitration ofits breach of contract claim, it was no less privileged tolay the required procedural predicate for such a proceed-ing. Thus the dissent argued in effect based on ClydeTaylor that no violation should be found with respect tothe demand for arbitration.The Board followed A. O. Smith in Retail Clerks Local588, AFL-CIO (Raley's),31 and found an 8(b)(3) violationin a union's seeking arbitration to compel an enlargementof the bargaining unit, and ordered the union to ceaseand desist from pursuing this arbitration. However thepossible conflict with Clyde Taylor was apparently notconsidered, as neither the Board nor the AdministrativeLaw Judge discussed this issue. See also Sperry SystemsManagement Division, Sperry Rand Corporation v.N.L.R.B., supra.On the other hand, in Brewery Delivery EmployeesLocal Union 46, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Gui-ness-Harp Corporation, Metrobeer Division), 236 NLRB157 (1978), the Administrative Law Judge citing A. O.Smith, Raley's, and Sperry Systems, supra, found that aunion violated Section 8(b)(3) of the Act, by furtheringits unlawful demands for inclusion of certain employeesin a bargaining unit, by proceeding to arbitration tocompel the application of its contract to an expandedunit of employees. The Board reversed the Administra-tive Law Judge on this finding, although it agreed withthe Administrative Law Judge's conclusion that respond-ent violated Section 8(b)(3) by unilaterally attempting tochange the agreement by modifying the longstandingunit. The Board although not citing Clyde Taylor ap-peared to apply its rationale when it rejected the Admin-istrative Law Judge's holding that the Union committedviolations by using contractual grievance and arbitrationprovisions to further its bargaining demands, althoughthese demands were later found to be violative of theAct. The Board reasoned, "in our opinion, to so hold30 The Board had previously found in a prior UC proceeding that theemployees involved did not belong in respondent union's unit.3 224 Nl.RB 1638 (1976).would constitute an unwarranted impairment of the par-ties procedural rights."The Board in Guiness-Harp made no effort to distin-guish or reconcile its decision with the cases cited by theAdministrative Law Judge. Although the issue seems tobe uncertain, my own view is that Clyde Taylor and itsrationale can and should apply to the filing of arbitrationas well as to court suits filed to enforce or compel thevery same arbitration. It would be anomalous indeed topremise such an important policy consideration uponwhat procedural step the arbitration proceeding was in,at the time the case is decided by the Board. Thus theprinciples of accommodating the parties rights to pursueother remedies to the Board processes seem equally ap-plicable to arbitrations as well as to court suits to compelarbitration or to enforce an arbitration award alreadyrendered.It, therefore, in my judgment becomes necessary to ex-amine the exceptions to Clyde Taylor, which the Boardhas formulated, in order to determine whether it wouldbe appropriate to order Respondent to withdraw its arbi-tration demand as requested by the General Counsel andthe Charging Party. In Power Systems Inc., supra, 239NLRB 445 (1978), enforcement denied 101 LRRM 2978(7th Cir. 1979), the Board reviewed a number of deci-sions in which exceptions were found to Clyde Taylor,32and concluded that the principles therein would notapply where Respondent "had no reasonable basis" forthe institution of its suit, and that the suit had as its pur-pose the pursuing of an "unlawful objective."In applying the principles of Power Systems to the factsat hand, I conclude that Respondent had no reasonablebasis for the institution of its arbitration proceeding andthat therefore its action had as its purpose the pursuingof an unlawful objective, i.e., the compelling of Allied toapply the Association contract to employees who are notincluded in the Association unit. Respondent could nothave had a reasonable basis for filing for arbitration,since as I have found the Association and Allied had notagreed during negotiations to change the bargaining unit.Thus, Respondent, aware that no such agreement hadbeen reached and after compounding and reinforcingthus conclusion by bargaining individually with Alliedover its Dalton employees for 4 months, cannot be saidto have had a reasonable basis for refusing to continuebargaining with Allied, and filing its arbitration demandto compel Allied to apply the Association contract to itsDalton employees. Accordingly, I find that Clyde Taylorand its progeny do not preclude the ordering of Re-spondent to cease and desist from pursuing its arbitrationproceeding. I note also in this connection Active Enter-prises, supra, a case whose facts very closely parallel thefacts herein, and where as noted above the Board foundan 8(b)(3) violation by a union insisting on the merger ofseparate units. The Board therein also found that re-spondent union, by seeking to enforce its demands thata3 United Stanford Employees Local 680. Service Employees InternationalUnion. AFL-CIO (The Leland Stanford Junior University). 232 NLRB 326(1977); Television Wisconsin Inc.. et al., 224 NLRB 772 (1976); Internation-al Organization of Masters Mates and Pilots AFL-CIO (Cove Tankers Cor-poralion), 224 NLRB 1626 (1976), affd. 575 F.2d 896 (D.C. Cir. 1978).436 LOCAL 32B-32J, SERVICE EMPLOYEESthe units be merged by instituting its grievance proce-dure, also violated Section 8(b)(3), and ordered respond-ent to cease and desist from such conduct. The Board inits decision did not refer to Clyde Taylor or its rationale,and merely cited Raley's, supra, as authority for its find-ing a violation by invoking the grievance and arbitrationmachinery. In addition no finding was made as to wheth-er respondent had a reasonable basis for proceeding toarbitration. Whether these omissions were done inten-tionally by the Board, or whether the issue of ClydeTaylor was not raised by the parties or considered by theBoard is not clear from the decision. 33 In any event, Ifind Active Enterprises to be additional support for myconclusion that it is appropriate for me to enjoin the ar-bitration proceeding instituted by Respondent.I therefore shall recommend that Respondent ceaseand desist from enforcing its demand that Allied's Daltonemployees be covered by the Association agreement, bypursuing the arbitration proceeding that it has institut-ed.3I also deem that it will effectuate the purposes ofthe Act to recommend that Respondent be ordered towithdraw the arbitration proceeding that it has institut-ed. 35On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding andpursuant to Section 10(c) of the Act, I shall hereby issuethe following recommended:ORDER36The Respondent, Local 32B-32J, Service EmployeesInternational Union, AFL-CIO, New York, New York,its officers, agents, and representatives, shall:I. Cease and desist from:(a) Refusing to bargain, upon request with AlliedMaintenance Corporation, herein called Allied, with re-spect to the terms and conditions of employment of Al-lied's employees in the following appropriate unit:" I note in this regard that neither the Administrative Law Judge's de-cision nor the dissent address themselves to this issue.3' Active Enterprises supra; Power Systems, supra: Local 455. Internation-al Union of Electrical. Radio and Machine Workers Union. AFL-CIO(Sperry Systems Management Division. Sperry Rand Corp.), 216 NLRB 173(1975).'" Power Systems supra; George A. Angle, 242 NLRB 744 (1979)." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.All full-time and regular part-time service and main-tenance employees employed at the Dalton Schools,at 108 East 89th Street, 161 East 91st Street, and215 East 94th Street, New York, New York, includ-ing porters, cleaners, and handymen, excludingguards and supervisors as defined in the Act.(b) Insisting or demanding that Allied apply the termsand conditions of employment set forth in the 1978-81SEA agreements, herein called the SEA agreement, toits employees in the above-described unit, and seeking toenforce such insistence or demands by instituting or pro-ceeding with the grievance and arbitration procedure ofthe SEA agreement.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Bargain, upon request, with Allied concerning theterms and conditions of employment of its employees inthe above-described unit, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Withdraw its grievance and arbitration demandfiled which seeks to compel Allied to apply the termsand conditions of employment of the SEA agreement toits employees in the above-described unit.(c) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."37 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 2, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Sign and return to said Regional Director sufficientcopies of the attached notice marked "Appendix" forposting by Allied Maintenance Corporation, if willing, inconspicuous places, including all places where notices toemployees are customarily posted.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."437